Citation Nr: 1606589	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  05-12 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the pendency of the appeal, an April 2005 rating decision granted the Veteran a 10 percent rating for his left ankle effective March 2003.   

In November 2012, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ). 

In May 2013, the Board remanded the claim to fulfill due process requirements.   

A Board decision in May 2015 denied the Veteran's claim for an initial rating in excess of 10 percent for the Veteran's left ankle disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2015 the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate a portion of the Board's decision and remand the case for readjudication in accordance with the JMPR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to November 22, 2010, the Veteran's left ankle disability was manifested by pain, and marked limitation of motion.

2.  Beginning from November 22, 2010, the Veteran's left ankle disability was manifested by pain, and no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2010, the criteria for a 20 percent rating for a left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271 (2015).

2.  Beginning from November 22, 2010, the criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in October 2003, which granted service-connection for a left ankle disability as noncompensable.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in November 2012, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The October 2015 order directed that the Board readjudicate the Veteran's appeal, and to specifically consider whether a staged rating is warranted pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Based on a reevaluation of the evidence in the decision below, the Board finds that there has been substantial compliance with the JMPR.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, private medical records, and records from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examinations of the Veteran's left ankle were conducted in November 2004, November 2010, and September 2012.  38 C.F.R. § 3.159(4).  Since the examinations included sufficient detail as to the current severity of the Veteran's left ankle disability, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   




Left Ankle

The Veteran has been assigned a 10 percent rating for his left ankle disability under Diagnostic Code 5271 effective from March 2003.  The Veteran seeks an increased rating for the entire period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under Diagnostic Code 5271, a 10 percent rating contemplates "moderate" limitation of motion.  In order to warrant a 20 percent rating, "marked" limitation of motion must be shown.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71(a), Plate II.  The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  See 38 C.F.R. § 4.6.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.  Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In July 2003 the Veteran had X-rays taken of his left ankle.  In the report of findings, VA staff noted that the Veteran had previous orthopedic surgery performed, and that the Veteran had two opaque anchors in the lateral malleolus and one opaque anchor in the medical malleolus.  The VA staff also noted that the Veteran's joint mortise was preserved and that there was no identified fracture or dislocation.  

The Veteran underwent a September 2003 VA general examination, the examiner noted that the Veteran fractured his left ankle while in service, and subsequently underwent surgical repair.  In review of the Veteran's left ankle, the Veteran exhibited 30 degrees plantar flexion, and 0 degree dorsiflexion from resting of 90 degrees.  The Veteran exhibited 20 degree eversion, and 10 degree inversion to his left ankle.  The Veteran stated that his pain level was seven to eight out of ten in his left ankle.  The examiner noted that the Veteran "ambulates well."  The Veteran reported that he had not worked since October 2002 because of seizure activity and surgical repair of an AV malformation in the brain.  

In March 2004 the Veteran underwent a VA arteries, veins, and miscellaneous examination.  The examiner noted that the Veteran's left ankle was status post-surgical repair, was in good repair, that the Veteran had subjectively complained of decreased stability, and that the Veteran wears supportive high-top shoes to compensate.   

On November 2004 VA examination, the Veteran reported that since his in-service left ankle sprain and a 1998 workplace accident with ligament damage, he experienced pain and instability.  He reported that he was no longer working as a forklift operator for a number of reasons, including the AV malformation and his left ankle.  The Veteran reported that his left ankle pain was a constant five out of ten.  Physical examination, to include range of motion, revealed dorsiflexion to 5 degrees, plantar flexion to 15 degrees, eversion of 10 degrees, and inversion of 10 degrees.  Pedal pulses were palpable, both posterior, tibial and dorsalis pedis.  There was no noted tenderness.  X-ray revealed arthritis changes in the left ankle.

In December 2004, a VA addendum opinion which addressed the Deluca factors was associated with the record.  The examiner reviewed the November 2004 VA examination, and repeated an examination of the Veteran.  The examiner stated that he saw no evidence of change in the examination.  The examiner also stated that after repetitive motion testing, the Veteran's range of motion was unchanged, did not cause any fatigability, and did not cause any increase in discomfort.  The examiner did note that after repetitive motion testing, the Veteran reported that his pain increased to seven out of ten, above his baseline pain of five out of ten.  

In April 2010 the Veteran testified at a Decision Review Officer hearing.  The Veteran stated that he had to wear a special boot for his ankle, and that he had lost movement to his ankle.  The Veteran stated that he had very minimal left to right movement of his ankle, and that he had some movement up and down.  The Veteran also alleged to having swelling and stiffness in his ankle.  The Veteran stated that he had problems walking with instability, that his ankle gave out, and that he experienced a popping noise to his ankle.  The Veteran stated that he walked with a limp.

On November 22, 2010 VA examination, the Veteran reported left ankle pain, weakness, deformity, giving away, and lack of endurance.  He denied locking, effusion, and dislocation.  He also reported left ankle swelling, heat, redness, and tenderness.  The Veteran denied having flare-ups.  The Veteran reported that a number of activities aggravate his left ankle.  He reported that standing and walking for 10-15 minutes hurts his left ankle and then he has to sit down.  Physical examination revealed that the Veteran was able to walk on his toes and heels; the ankle was tender to both anterior and posterior aspect with no evidence of deformity, crepitation, swelling or edema.  The Veteran was unable to complete tandem walking.  Range of motion revealed dorsiflexion to 10 degrees with discomfort and pain at end points; plantar flexion to 30 degrees with discomfort and pain at the end points.  Repetitive range of motion testing did not change the Veteran's range of motion.  The examiner stated that any additional impact to the Veteran's range of motion due to flare-ups, pain, weakness, incoordination, or lack of endurance, would be based on speculation.  X-ray revealed old healed fracture, left ankle with minimal degenerative joint disease.  The examiner noted that gait was non antalgic and that posture was erect.  The Veteran denied the use of any support devices such as crutches, braces, or a cane but did report wearing orthopedic shoes.  He reported that the ankle impaired his ability to perform extended walking or standing, lifting heavy objects, dig in the ground, and climb ladders.  He reported that his left ankle disability impacted his daily activities and employment including sedentary employment but without further specifics examples of limitations caused by the ankle.  The examiner also noted that the Veteran retired in 2002 due to his brain aneurysm.  

On a September 2012 VA examination, the Veteran reported that he experienced episodes of achy pain, and that it occurred every other day for about 30 minutes.  He indicated that he experienced left ankle swelling about once a week for 1-2 days.  The Veteran denied experiencing flare-ups to his left ankle.  Physical examination, to include range of motion, revealed left ankle plantar flexion to 30 degrees with pain at 30 degrees, dorsiflexion was to 10 degrees with pain at 10 degrees.  The Veteran was able to perform repetitive motion with no change in range of motion.  The left ankle did exhibit some functional loss in that there was less movement than normal, there was an impaired ability to execute skilled movements smoothly (i.e. incoordination), and there was pain on movement.  There was normal left ankle strength with both plantar flexion and dorsiflexion.  There was no objective instability, and no ankylosis.  There was no noted history of shin splints, stress fracture, Achilles tendonitis, and Achilles tendon rupture, malunion of calcaneus or talus, or talectomy.  The Veteran reported that in 2000 he underwent left ankle surgery that included placement of pins, and that he experienced episodes of pain and swelling.  The examiner noted a surgical scar that was not painful and/or unstable, and was not the total area greater than 6 square inches.  The Veteran reported regular use of a cane.  X-ray revealed status post previous surgery at the ankle and mild degenerative changes.  The examiner noted that the Veteran's left ankle condition did have an impact on his ability to work in that the Veteran reported that he was limited in the amount of walking, standing and sitting he could do.

During the November 2012 Board hearing, the Veteran reiterated that he experienced increased pain, stiffness, and cramping in his left ankle.  

Subsequent VA treatment records dated to march 2013 showed intermittent complaints for the left ankle, as well as disorders of the back and lower legs; however, there was no specific treatment or examination relevant to the left ankle.  In the last VA treatment encounter of record, the clinician noted a steady gait with no history of falls or lower extremity edema or joint effusion.   There was no record of additional medical intervention such as injections or recommendations for further surgery.  

In May 2015, the Board denied an initial rating in excess of 10 percent for the left ankle.  The Board noted that the evidence showed that the Veteran's range of motion for his ankle was at its most restricted, dorsiflexion to 5 (one occasion in 2004) but more frequently to 10 degrees and plantar flexion to 15 degrees, which still allows for much movement of the ankle and that the residuals of a left ankle fracture were productive of, at most, moderate limitation of motion of the ankle.  The Board also acknowledged the Veteran's report of pain, tenderness, instability and difficulty bearing weight with a lack of endurance and inability to lift or climb ladders because of limited movement, pain, and incoordination.  However, the Board found that the functional loss did not more nearly approximate marked limitation of ankle motion.  The Veteran did use a cane but also noted that he was able to walk and stand for moderate times and distances and drive an automobile.  

In the JMPR, the parties found that the Board did not provide sufficient explanation why a staged higher rating was not warranted in view of the single measurement of 5 degrees dorsiflexion noted in November 2004 that met the criteria for a higher rating.  

Since the May 2015 Board decision, additional VA outpatient treatment records through April 2015 were added to the file since the most recent SSOC in July 2013.  Upon review, the Board finds that these records are not pertinent and did not have a bearing on the left ankle disability as they do not contain further assessments of the reported symptoms or limitations, clinical observations, or measurements of range of motion.  Therefore, referral for review by the AOJ is not required.  38 C.F.R. § 20.1304 (c) (2015).   

Based on another review of the evidence of record the Board finds that prior to November 22, 2010, the date of a VA examination, the Veteran's left ankle disability manifested with marked limitation of motion, and that thereafter, from November 22, 2010, the Veteran's left ankle disability manifested with moderate limitation of motion.  

The Veteran's reported symptoms of aching, pain on motion, stiffness, and limitations in extended walking, standing, lifting, and climbing ladders have been constant and stable for the entire period of the appeal.  The Veteran used orthopedic shoes and a cane for stability, but his gait was normal with no loss of muscle strength or clinically observed instability of the joint or ligaments.  Resolving all doubt in favor of the Veteran and in recognition of the single measurements of range of motion in November 2004, the Board grants an initial rating of 20 percent prior to November 22, 2010. 

For the period prior to November 22, 2010, the Veteran's receipt of 20 percent is the maximum schedular rating under this diagnostic code, a higher rating is not possible and further discussion in this regard is unnecessary.  The Board, however, has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The only higher ratings available under the diagnostic codes applicable to the ankle are the 30 and 40 percent ratings under DC 5270 for ankylosis of the ankle.  There are also 20 percent ratings warranted for ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, and astragalectomy.  Neither the lay nor medical evidence, however, reflects that the Veteran had these or analogous symptoms.  Moreover, X-rays did not show malunion of os calcis or astragalus or astragalectomy.  In addition, the Veteran was able to show range of motion to his ankle upon testing, and never alleged that his ankle was completely unable to move or bend.  The evidence thus reflects no ankylosis or other symptoms warranting an initial rating higher than 20 percent under any potentially applicable diagnostic code for the period prior to November 2010.  With regard to the Veteran's claimed pain, tenderness, swelling, and incoordination, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, since the assigned 20 percent rating, prior to November 2010, is the maximum rating available under DC 5271 for limitation of motion to the ankle, analysis required by DeLuca would not result in a higher schedular rating.

For the period beginning from November 2010 the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's bilateral ankle disability for pain, instability, and moderate limitation of motion because the clinically observed ranges of motion were consistently in the middle of the normal range and not at the more severe limit .  However, the Veteran is not entitled to a higher rating for the period beginning from November 2010.  The Board notes the diminished range of motion to the Veteran's plantar flexion, and dorsiflexion, however the degree of this limitation of motion is not "marked".  Range of motion testing in November 2010, and September 2012 consistently revealed moderate limitation in motion.  The Veteran's diminished range of motion at both the November 2010, and September 2012 (left ankle plantar flexion 30 degrees, left ankle dorsiflexion 10 degrees) only produces moderate limitation of motion when compared to normal limitation of motion.  The evidence from November 2010, shows that the major functional impact to the Veteran is his ankle pain, and not the actual limitation of motion to his ankle.  The Veteran's ankle disability prevents the Veteran from walking long distances, standing, and sitting.  The Board finds that this impact is due to the Veteran's ankle pain, and swelling and not due to any limitation of motion to the Veteran's ankle itself.  

Moreover, the 10 percent rating beginning from November 2010 fully encompasses all functional loss due to potential flare-ups of severe pain, weakness, fatigability, lack of endurance, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995). In the instant appeal, because the Veteran showed the consistent ability to produce at least half of the normal limitation of motion for his ankles, beginning from November 2010, therefore he does not exhibit "marked" limitation of motion.     

The Board has also considered other potentially applicable Diagnostic Codes; however, the Veteran's residuals of his left ankle fracture are not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  Specifically, the VA examinations found no ankyloses, crepitus, or malunion.  While the Veteran has shown instability and issues weight bearing which requires the use of a cane, a rating under Diagnostic Codes 5270, 5272, 5273, and 5274 is not appropriate because the Veteran does not exhibit ankylosis and malunion.  Thus, the Veteran does not warrant a rating in excess of 10 percent for the period beginning from November 2010.

In short, the Board has determined that the Veteran's left ankle was at its worst from the beginning of the appeal period, until November 2010.  The findings from the November 2004 examination show marked limitation of motion.  The Veteran's left ankle showed improvement to his plantar flexion, and dorsiflexion range of motion beginning from November 2010.  The medical evidence showing improved range of motion exhibits moderate limitation of motion.  As such, the Board has staged the rating based on the changing severity of the Veteran's left ankle range of motion, and the reported medical findings pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability because the rating criteria reasonably describe his disability level and symptomatology with regard to his specific symptoms of pain, tenderness, range of motion, swelling, problems with walking, sitting, standing, and instability.  This is so, even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for extraschedular consideration is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the evidence shows that the Veteran reported difficulty with activities of daily living and even sedentary employment, his left ankle limitations of extended standing, walking, lifting, and climbing ladders do not render him unable to perform activities in or outside the home such as dressing, cooking, shopping, and driving an automobile or performing work tasks that do not require mobility or lifting.  The medical evidence of record shows that the Veteran retired due to his brain aneurysm.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left ankle disability is not warranted.

ORDER

Entitlement to an initial rating of 20 percent, but not higher, for residuals of a left ankle fracture prior to November 22, 2010, is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for residuals of a left ankle fracture, beginning from November 22, 2010 is denied.  



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


